Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mower US6,411,845.

Regarding Claim 1, Mower discloses a method for performing electrical current therapy on biological tissue (Figs. 1A-B; Title, Abstract) comprising: administering the electrical current therapy to the biological tissue (Figs. 1A-B; col. 3, lines 37-41 “utilizing multiple electrodes that contact multiple ventricular areas 1) for simultaneous biphasic stimulation, or 2) for progressive biphasic stimulation, that is, the mimicking of the physiological patterns of electrical current flows or waves of depolarization in the myocardium”).

Regarding Claim 2, Mower discloses sensing at least one parameter of the biological 
tissue; and determining, based on the at least one parameter, whether to administer electrical current therapy to the biological tissue (col.3, lines 42-52 “The control circuit logic can activate the multiple site, biphasic ventricular stimulation... upon the direct or indirect sensing of ventricular fibrillation. For example, direct sensing of ventricular fibrillation can be based on data from multiple ventricular sensing electrodes, and indirect sensing can be based on any of various functional parameters, such as arterial blood pressure, size and/or presence of an R Wave, rate of the electrogram deflections, or the probability density function (PDF) of the electrogram’). 
Regarding Claim 3, Mower discloses wherein the electrical current therapy is below a depolarization threshold of cells of the tissue (FIGS. 2-5; col. 7, lines 43-48 “the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading toe contraction”).
Regarding Claim 4, Mower discloses wherein a signal used in the electrical current therapy includes an anodal signal (col. 3, fines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)’; anodal stimulation 202, 302, 402, or 502; FIGS. 2-5).
Regarding Claim 5, Mower discloses wherein a signal used in the electrical current therapy includes a cathodal signal (col. 3, lines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)”; cathodal stimulation 208, 308, 408, or 510; FIGS. 2-5).
Regarding Claim 6, Mower discloses wherein a signal used in the electrical current therapy includes a biphasic signal (FIGS. 2-5; col. 3, lines 38-39 “1) for simultaneous 
Regarding Claim 11, Mower discloses a device for providing electrical current therapy to biological tissue (Figs. 1A-B), comprising: a generator circuit configured to generate the electrical current therapy administered to the biological tissue via at least one electrode (col. 8,lines 37-40 “at least two electrodes adapted to administer biphasic stimulation to myocardial tissue; and a pacemaker connected to provide biphasic stimulation to the at least two electrodes”; electrodes 102, 104, 106, 108, 110 in FIG. 1A; electrodes 202, 204, 206, 208,210, 302, 304, 306, 308, 310 in FIG. 1B).
Regarding Claim 12, Mower discloses a sensor configured to sense at least one
parameter of the biological tissue; and a control circuit configured to determine, based on the at least one parameter, whether to administer electrical current therapy to the biological tissue (col. 3, lines 42-52 “The control circuit logic can activate the multiple site, biphasic ventricular stimulation... upon the direct or indirect sensing of ventricular fibrillation. For example, direct sensing of ventricular fibrillation can be based on data from multiple ventricular sensing electrodes, and indirect sensing can be based on any of various functional parameters, such as arterial blood pressure, size and/or presence of an R Wave, rate of the electrogram deflections, or the probability density function (PDF) of the electrogram’).
Regarding Claim 13, Mower discloses wherein the electrical current therapy is below a depolarization threshold of cells of the tissue (Figs. 2-5; col. 7, lines 43-48 “the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading to contraction’).
Regarding Claim 14, Mower discloses wherein a signal used in the electrical current therapy includes an anodal signal (col. 3, tines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)”; anodal stimulation 202, 302, 402, or 502; Figs. 2-5).
Regarding Claim 15, Mower discloses wherein a signal used in the electrical current therapy includes a cathodal signal (col. 3, lines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)’; cathodal stimulation 208, 308, 408, or 510; Figs. 2-5).
Regarding Claim 16, Mower discloses wherein a signal used in the electrical current therapy includes a biphasic signal (Figs. 2-5; col. 3, lines 38-39 “1) for simultaneous biphasic stimulation, or 2) for progressive biphasic stimulation’; col. 6, lines 4-5 “Figs. 2 through 5 depict a range of biphasic stimulation protocols”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7,9-10,17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mower US6,411,845 as applied to claims 1,11 above, and further in view of Fulkerson et al US4,738,250.

Regarding Claim 7, Mower discloses wherein the biological tissue is a heart (Figs. 1A-B; col. 4, line 41“diagram of the heart’), and the method further comprises preconditioning myocardial tissue of the heart by applying the electrical current therapy to myocardial tissue to ensure that a pacing pulse will pace the myocardial tissue (FIGS. 2-5; col. 7, lines 42-48 “In the preferred biphasic stimulation protocol practiced by the present invention, the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading to contraction”). Mower fails to explicitly disclose damaged myocardial tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches applying electrical current therapy to damaged tissue (Abstract, lines 1-6 “A medical electrical apparatus impresses a
bipolar, low frequency voltage wave form through spaced-apart electrodes, across a damaged area of living animal tissue to cause a low, bipolar, current to flow through the 
Regarding Claim 9, Mower fails to explicitly disclose wherein the electrical current therapy increases Adenotriphosphate (ATP) production in cell of the biological tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), wherein the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue (col. 3, lines 56-65 “The electrical medical instrument of the invention is for increasing metabolic activity of desired cells of living tissue by producing an electrical treatment signal adapted for application to the tissue to thereby induce electrical current flow through the cells to be treated. This increase in metabolic activity results in at least the following positive benefits: accelerated production of adenosine triphosphate (ATP), increased
synthesis of cell protein, improved cell membrane transport system, and accelerated production of collagen’). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower such that the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue, as taught by Fulkerson, “for the purpose of increasing the metabolic activity of the cells, and for the purpose of preventing further damage to cells in an area where cells have been initially damaged” (col. 1, lines 19-22 of Fulkerson).
Regarding Claim 10, Mower fails to explicitly disclose increasing mobility of stem cells in the biological tissue via the electrical current therapy. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches increasing mobility of stem cells in the biological tissue via 
Regarding Claim 17, Mower discloses the device according to claim 12 wherein the biological tissue is a heart (FIGS. 1A-B; col. 4, line 41 “diagram of the heart’), and control circuit is further configured to precondition myocardial tissue of the heart by causing the generator circuit to generate and apply the electrical current therapy to myocardial tissue to ensure that a pacing pulse will pace the myocardial tissue (FIGS. 2-5; col. 7, lines 42-48 “In the preferred biphasic stimulation protocol practiced by the present invention, the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading to contraction’). Mower fails to explicitly disclose damaged myocardial tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches applying electrical current therapy to damaged tissue (Abstract, lines 1-6 “A medical electrical apparatus impresses a bipolar, low frequency voltage wave form through spaced-apart electrodes, across a damaged area of living animal tissue to cause a low, bipolar, current to flow through the damaged area to increase the metabolic activity of viable cells in that area and hence to accelerate healing"). It would have been 
Regarding Claim 19, Mower fails to explicitly disclose wherein the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), wherein the electrical current therapy increases Adenotriphosphate (ATP} production in cells of the biological tissue (col. 3, lines 56-65 “The electrical medical instrument of the invention is for increasing metabolic activity of desired cells of living tissue by producing an electrical treatment signal adapted for application to the tissue to thereby induce electrical current flow through the cells to be treated. This increase in metabolic activity results in at least the following positive benefits: accelerated production of adenosine triphosphate (ATP), increased synthesis of cell protein, improved cell membrane transport system, and accelerated production of collagen’). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower such that the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue, as taught by Fulkerson, “for the purpose of increasing the metabolic activity of the cells, and for the purpose of preventing further damage to cells in an area where
cells have been initially damaged” (col. 1, lines 19-22 of Fulkerson).
Regarding Claim 20, Mower fails to explicitly disclose wherein the control circuit is further configured to increase mobility of stem cells in the biological tissue by causing the generator circuit to generate and apply the electrical current therapy to the biological tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches wherein .


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mower US6,411,845 as applied to claims 1,11 above, and further in view of Houben et al US 5,919,216

Regarding Claim 8, Mower failed to discloses that the biological tissue includes pancreatic tissue, and the method further comprises increasing insulin production of the pancreatic tissue by applying the electrical current therapy. However, Houben discloses the method according to claim 1, wherein the biological tissue includes pancreatic tissue (FIG. 3; col. 6, lines 34-39 “an islet transplant 35 receives stimulus pulses from stimulus generator 32 by lead 35L. The pancreas, illustrated at 37, can be stimulated by pulses delivered on lead 37L. Further, pancreatic activity can be controlled by delivering 
current therapy (col. 7, lines 9-11 “algorithm 47 may control generator 32 to produce stimulus pulses timed to increase insulin production’). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to have the biological tissue includes pancreatic tissue, and to further comprise increasing insulin production of the pancreatic tissue by applying the electrical current therapy in view of Houben to yield the predictable result of treating diabetes [Houben; col.1, line 1]

Regarding Claim 18, Mower failed to discloses that the biological tissue includes
pancreatic tissue, and the control circuit is further configured to increase insulin production of the pancreatic tissue by causing the generator circuit to generate and apply the electrical current therapy to the pancreatic tissue. However, Houben discloses the device according to claim 12, wherein the biological tissue includes pancreatic tissue (FIG. 3; col. 6, lines 34-39 “an islet transplant 35 receives stimulus pulses from stimulus generator 32 by lead 35L. The pancreas, illustrated at 37, can be stimulated by pulses delivered on lead 37L. Further, pancreatic activity can be controlled by delivering stimulus pulses to the vagal nerve 38 over lead 38L”), and the control circuit is further configured to increase insulin production of the pancreatic tissue by causing the generator circuit to generate and apply the electrical current therapy to the pancreatic tissue (col. 7, lines 9-11 “algorithm 47 may control generator 32 to produce stimulus pulses timed to increase insulin production’).Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to have the biological tissue includes pancreatic tissue, and to have the control circuit configured to increase insulin production of the pancreatic tissue by causing the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mower US6067470; Mower discloses an anti-reentry apparatus and method for reverting ventricular arrhythmias. Biphasic stimulation is applied at multiple ventricular sites to revert arrhythmias caused by reentry, particularly multiple random reentry. In the preferred embodiment, the first phase of biphasic stimulation is anodal, and is at a maximum subthreshold amplitude. The anodal phase preconditions the myocardium to accept the second phase (cathodal) such that less electrical energy is required to reach the threshold amplitude to produce depolarization. The anodal phase stimulation may have a shape over time that is square wave, ramped, or a series of short square wave pulses. Multiple electrodes located at multiple ventricular sites may be stimulated simultaneously, or they may be sequentially stimulated over time in a manner mimicking the normal progress pattern of cardiac depolarization. The multiple ventricular electrodes may stimulate from internal or external surfaces. One or both ventricles may receive biphasic stimulation from multiple electrodes. The invention also may be practiced with respect to atria[Abstract]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792